Exhibit 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT

UNDER THE AMENDED AND RESTATED

DESTINATION MATERNITY CORPORATION

2005 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made by and
between Destination Maternity Corporation, a Delaware corporation, (the
“Company”) and                      (the “Grantee”).

WHEREAS, the Company maintains the Amended and Restated Destination Maternity
Corporation 2005 Equity Incentive Plan (the “Plan”) for the benefit of its
employees, directors, consultants, and other individuals who provide services to
the Company; and

WHEREAS, the Plan permits the grant of Restricted Stock Units, including
Restricted Stock Units that are Performance Awards; and

WHEREAS, to compensate the Grantee for his or her service with the Company and
to further align the Grantee’s financial interests with those of the Company’s
other stockholders, the Board approved this Award of Restricted Stock Units
effective on                  ,      (the “Effective Date”).

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Award of Performance-Based Restricted Stock Units.

(a) Award. The Company hereby awards the Grantee                      Restricted
Stock Units (the “Target Award”), subject to adjustment as set forth in
Section 5 of this Agreement and Section 3(c) of the Plan and subject further to
the restrictions and on the terms and conditions set forth in this Agreement
(the “Restricted Stock Units”). The terms of the Plan are hereby incorporated
into this Agreement by this reference, as though fully set forth herein. Except
as otherwise provided herein, capitalized terms herein will have the same
meaning as defined in the Plan.

(b) Performance Restricted Stock Units. The Restricted Stock Units are
Performance Awards and will become vested if and to the extent the service and
performance vesting conditions set forth in Section 2 are satisfied. To the
extent so vested, each Restricted Stock Unit represents an unfunded, unsecured
right of the Grantee to receive one Share at a specified time.



--------------------------------------------------------------------------------

2. Vesting of Restricted Stock Units.

(a) Performance Criteria. If the Grantee is continuously employed by the Company
and/or its Affiliates through the “Settlement Date” (as defined in Section 3),
the Grantee will vest in such percentage of the Target Award based on the
Company’s cumulative “Adjusted EBITDA” (as defined below) with respect to the
Company’s                      fiscal year through and including the Company’s
                     fiscal year (the “Performance Period”), as set forth in the
following table:

 

     Threshold Level      Target Level      Maximum Level  

Cumulative Adjusted EBITDA

   $                    $                    $                

Percent of Target Award Vested

    
  50% of Target
Award   
       
  100% of Target
Award   
       
  150% of Target
Award   
  

The Committee will interpolate to determine the Restricted Stock Units vested
for all levels of cumulative Adjusted EBITDA above the Threshold Level but below
the Maximum Level. Notwithstanding the foregoing, if the Company’s Adjusted
EBITDA for the                      fiscal year does not equal or exceed
$            , all of Grantee’s Restricted Stock Units will be forfeited with no
further compensation due to Grantee. Additionally, if cumulative Adjusted EBITDA
is below the Threshold Level, all of Grantee’s Restricted Stock Units will be
forfeited with no further compensation due to Grantee.

(b) Definition of Adjusted EBITDA. Adjusted EBITDA shall mean the Company’s
earnings before interest, taxes, depreciation and amortization, as reflected in
the Company’s financials, adjusted to exclude the impact of (a) loss on
impairment of tangible or intangible assets; (b) gain or loss on disposal of
assets; (c) gain or loss from the early extinguishment, redemption or repurchase
of debt, and (d) stock-based compensation expense. “Adjusted EBITDA” will also
be adjusted to exclude (i) the impact of any changes to accounting principles
that become effective during the Performance Period, (ii) any expenses incurred
by the Company in connection with the Company’s evaluation, pursuit or
consummation of one or more strategic alternatives or transactions (which such
expenses are considered to be incurred in connection with extraordinary, unusual
or infrequently occurring events reported in the Company’s public filings), and
(iii) any expenses incurred by the Company in connection with the relocation of
its corporate headquarters and distribution center facilities (which such
expenses are considered to be incurred in connection with extraordinary, unusual
or infrequently occurring events reported in the Company’s public filings).
Additionally, the Committee reserves the right, in its sole judgment, to utilize
negative discretion to make equitable adjustments to Adjusted EBITDA with
respect to extraordinary, unusual or infrequently occurring events and/or
acquisitions or dispositions by the Company of any entity or line of business
(or acquisitions or dispositions of all or substantially all of the assets of an
entity or line of business) that occur during the Performance Period.

(c) Change in Control. If a Change in Control occurs during the Performance
Period and the Grantee is continuously employed by the Company and/or its
Affiliates through the date of that Change in Control, the Grantee will vest in
the Restricted Stock Units at the Target Level and, and in full settlement of
his or her rights hereunder, will receive a distribution of the Shares
underlying such Restricted Stock Units immediately prior to but contingent upon
such Change in Control. In addition, upon a Change in Control, the Committee
reserves the right, on a case by case basis, to increase the vested Restricted
Stock Units from the Target Level to the Maximum Level or to any other amount in
between those levels. For avoidance of doubt, this paragraph will not limit the
right of the Board to take other action with respect to the Restricted Stock
Units under Section 3(d)(vi) of the Plan upon the occurrence of any Change in
Control.

 

-2-



--------------------------------------------------------------------------------

(d) Certain Terminations of Service. If the Grantee’s employment with the
Company and its Affiliates is terminated prior to distribution of Shares in
respect of vested Restricted Stock Units (i) due to the Grantee’s death,
(ii) due to the Grantee becoming Disabled, (iii) by the Company without “Cause”
or (iv) by the Grantee for “Good Reason” (as such terms are defined in the
employment agreement between the Company and the Grantee), then notwithstanding
such termination of employment, the Grantee will vest in a number of the
Restricted Stock Units equal to that number of Restricted Stock Units that would
otherwise have vested in accordance with Section 2(a) above (i.e., based on the
actual performance of the Company through the end of the Performance Period),
pro-rated in a ratio equal to the full number of completed days of the Grantee’s
employment with the Company or its Affiliates in the Performance Period over
1095. Any remaining Restricted Stock Units that do not then vest will be
forfeited with no further compensation due to Grantee. If the Grantee’s
employment with the Company and its Affiliates terminates or is terminated for
any other reason prior to the Settlement Date, all of the Grantee’s the
Restricted Stock Units will be forfeited immediately with no further
compensation due to Grantee. The foregoing treatment upon the termination of the
Grantee’s employment with the Company and its Affiliates during the Performance
Period will supersede any contrary treatment in any presently existing
employment agreement between the Company and the Grantee.

3. Settlement. Except as otherwise provided above in Section 2(c), the Committee
will certify the performance results, and the resulting number of vested
Restricted Stock Units, promptly following the end of the Performance Period.
Shares will be distributed to the Grantee in respect of vested Restricted Stock
Units within 2 1⁄2 months following the end of the Performance Period (the
“Settlement Date”).

4. Non-Transferability. Neither the Restricted Stock Units nor any right with
respect thereto may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee other than by will or by the laws of
descent and distribution, and any purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance will be void and unenforceable.

5. Rights of Grantee During Restricted Period. The Grantee will not have any
stockholder rights or privileges, including voting rights, with respect to the
Shares underlying the Restricted Stock Units until such Shares are delivered to
the Grantee. Notwithstanding the foregoing, if the Company declares and pays a
cash dividend or distribution with respect to its Shares prior to the Settlement
Date, the Restricted Stock Units then subject hereto will be increased by a
number of additional Restricted Stock Units determined by dividing (A) the total
dividend or distribution that would then be payable with respect to a number of
Shares equal to the number of Restricted Stock Units subject hereto on the
dividend or distribution record date (including any additional Restricted Stock
Units previously credited pursuant to this paragraph), divided by (b) the Fair
Market Value on the dividend or distribution record date. Additional Restricted
Stock Units credited under this paragraph will be subject to the same terms and
conditions (including the same performance vesting and settlement) as the
Restricted Stock Units subject hereto immediately prior to such dividend or
distribution.

6. Securities Laws. The Board may from time to time impose any conditions on the
Restricted Stock Units or the Shares underlying such award, as it deems
necessary or advisable to ensure that the Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.

 

-3-



--------------------------------------------------------------------------------

7. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant, vesting or settlement of the Restricted Stock Units. The Grantee has had
the opportunity to review with his or her own tax advisors the federal, state
and local tax consequences of the transactions contemplated by this Agreement.
The Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Grantee understands
that the Grantee (and not the Company) shall be responsible for the Grantee’s
own tax liability that may arise as a result of the transactions contemplated by
this Agreement.

8. The Plan. This Award of Restricted Stock Units is subject to, and the Grantee
agrees to be bound by, all of the terms and conditions of the Plan, as such Plan
may be amended from time to time in accordance with the terms thereof. Pursuant
to the Plan, the Board is authorized to adopt rules and regulations not
inconsistent with the Plan as it shall deem appropriate and proper. A copy of
the Plan in its present form is available for inspection during business hours
by the Grantee at the Company’s principal office. All questions of the
interpretation and application of the Plan and the Grantee shall be determined
by the Board and any such determination shall be final, binding and conclusive.

9. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

10. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Grantee the right to be retained in the employ of, or
in any consulting relationship with, the Company or any of its Affiliates.
Further, the Company (or, as applicable, its Affiliates) may at any time dismiss
the Grantee, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.

11. Electronic Delivery of Documents. The Grantee hereby authorizes the Company
to deliver electronically any prospectuses or other documentation related to
this Award, the Plan and any other compensation or benefit plan or arrangement
in effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Company.

12. Tax Withholding. The Company hereby agrees that, at the election of the
Grantee and except as would otherwise violate the terms of any financing
agreement to which the Company is then a party, the minimum required tax
withholding obligations arising in connection with this Award may be settled by
withholding the delivery of nonforfeitable Shares otherwise distributable
hereunder in respect of vested Restricted Stock Units based on the Fair Market
Value of those Shares.

 

-4-



--------------------------------------------------------------------------------

13. Governing Law. This Agreement will be construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

14. Amendment. Subject to the provisions of the Plan, this Agreement may only be
amended by a writing signed by each of the parties hereto.

15. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

[This space left blank intentionally; signature page follows.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Restricted Stock Unit Award Agreement on the respective
date below indicated.

 

DESTINATION MATERNITY CORPORATION By:

 

Name: Title: Date: GRANTEE Signature:

 

Date:

 

-6-